No. 07-17-00205-CV


Timothy Ray Covil                            §     From the 223rd District Court
  Appellant                                          of Gray County
                                             §
v.                                                 July 27, 2017
                                             §
Pamela L. Covil                                    Opinion Per Curiam
 Appellee                                    §

                                    J U D G M E N T


      Pursuant to the opinion of the Court dated July 27, 2017, it is ordered, adjudged

and decreed that this appeal is dismissed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.


      It is further ordered that this decision be certified below for observance.


                                          oOo